UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6319


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BRANDON TREMAYNE HOLMAN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:14-cr-00428-CCE-1; 1:16-cv-
00723-CCE-LPA)


Submitted: May 25, 2017                                           Decided: May 31, 2017


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brandon Tremayne Holman, Appellant Pro Se. Randall Stuart Galyon, OFFICE OF THE
UNITED STATES ATTORNEY, Robert Michael Hamilton, Angela Hewlett Miller,
Assistant United States Attorneys, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Brandon Tremayne Holman seeks to appeal the district court’s order denying

relief on his 28 U.S.C. § 2255 (2012) motion and its order denying his subsequent motion

for a certificate of appealability. When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than 60 days after the entry of the

district court’s final judgment or order, Fed. R. App. P. 4(a)(1)(B), unless the district

court extends the appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal

period under Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil

case is a jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

         The district court’s order denying Holman’s § 2255 motion was entered on the

docket on December 8, 2016. The notice of appeal was filed on March 7, 2017. *

Because Holman failed to file a timely notice of appeal or to obtain an extension or

reopening of the appeal period, we dismiss the appeal of the district court’s December 8

order.

         While Holman’s appeal is timely as to the district court’s order denying his motion

for a certificate of appealability, the order is not appealable unless a circuit justice or

judge issues a certificate of appealability.      28 U.S.C. § 2253(c)(1)(B) (2012).       A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies

         *
       For the purpose of this appeal, we assume that the date appearing on the notice of
appeal is the earliest date it could have been properly delivered to prison officials for
mailing to the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).


                                              2
relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the constitutional claims is

debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).           When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Holman has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             DISMISSED




                                             3